Name: 2007/795/EC: Commission Decision of 4 December 2007 concerning the financial contribution by the Community, for the year 2007, towards studies, impact assessments and evaluations covering the areas of food safety, animal health and welfare and zootechnics
 Type: Decision
 Subject Matter: EU finance;  health;  agricultural activity
 Date Published: 2007-12-07

 7.12.2007 EN Official Journal of the European Union L 322/34 COMMISSION DECISION of 4 December 2007 concerning the financial contribution by the Community, for the year 2007, towards studies, impact assessments and evaluations covering the areas of food safety, animal health and welfare and zootechnics (2007/795/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (1), and in particular Article 20 thereof, Whereas: (1) Pursuant to Decision 90/424/EEC, the Community may undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. (2) Studies, impact assessments as well as systematic and timely evaluations of expenditure programmes in the areas of food safety, animal health and welfare and zootechnics are essential in order to carry out those measures and will also support the actions identified in the Community Action Plan on the Protection and Welfare of Animals 2006-2010. (3) All individual tasks are subject to specific contracts under an evaluation framework contract for which a call for tender was launched in 2004. Those specific contracts are to be signed between the Commission and the selected contractor as defined in the framework contract. (4) Studies, impact assessments and evaluations covering the areas of food safety, animal health and welfare and zootechnics are to form part of the further development of Community veterinary legislation and the development of veterinary education or training and will also support the actions identified in the Community Action Plan on the Protection and Welfare of Animals 2006-2010. (5) It is therefore appropriate for the Community to fund for the year 2007, studies, impact assessments and evaluations, covering the areas of food safety, animal health and welfare and zootechnics. The maximum amount to be allocated to these actions should be specified. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS DECIDED AS FOLLOWS: Sole Article The actions referred to in the Annex are approved and shall be financed through the budget line 17 04 02 01 of the budget of the European Communities for 2007 up to a maximum of EUR 700 000. Done at Brussels, 4 December 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 224, 18.8.1990, p. 19. Decision as last amended by Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). ANNEX Domain: Food safety, animal health and welfare and zootechnics. Legal basis: Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field. Political objectives: The Community Action Plan on the Protection and Welfare of Animals 2006-2010 (1) identified several areas of action in particular the upgrading of existing minimum standards for animal protection and welfare and introducing standardised animal welfare indicators. Concerning animal transport, advice from scientific experts indicates that new appropriate rules on travelling times and loading densities are needed. Commissioner Kyprianou therefore announced several times as during the Agriculture Council in October 2007 that the Commission is studying this question with the aim of proposing a revision of Council Regulation (EC) No 1/2005 (2) in 2009. As regards to animal welfare labelling, the Action Plan asks the Commission to submit a report on the possibility of a mandatory labelling scheme for chicken meat and meat products based on compliance with animal welfare standards and to report to the Council and the Parliament on the further application of measurable indicators in Community animal welfare legislation. Furthermore the Council invited the Commission in May 2007 (3) to submit a report to the Council on animal welfare labelling in order to allow an in-depth debate on this subject. For these reasons it is necessary to submit a broader study on the impact of animal welfare labelling and on an Animal Welfare Reference Center which could serve as European coordinating body for the different initiatives related to animal welfare (standardisation/certification of welfare indicators, auditing schemes, databases related to existing certified labels). Assignments: Various types of studies and other services supporting the design and preparation of Commission proposals. Studies and other services supporting the implementation of the Community Action Plan on the Protection and Welfare of Animals 2006-2010 have been scheduled for 2007, in particular for the preparation of impact assessments in relation to animal transport, slaughter and the preparation of a report on animal welfare labelling as requested by the Council. Appropriations 2007: 17 04 02 01  Other measures in the veterinary, animal welfare and public-health field: EUR 700 000. Number of specific actions planned: Approximately four. All actions shall be governed by common public procurement rules and will be carried out through specific contracts under a framework contract. Specific contracts will be signed during the last quarter of 2007. (1) Communication from the Commission to the European Parliament and the Council on a Community Action Plan on the Protection and Welfare of Animals 2006-2010, COM(2006) 13 final. (2) OJ L 3, 5.1.2005, p. 1. (3) Conference on Animal Welfare  Improving by Labelling?  Council Conclusions, http://www.consilium.europa.eu/ueDocs/cms_Data/docs/pressData/en/agricult/94008.pdf